Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to the RCE filed on 12/20/2021. Applicant amended claims 1-2, and previously withdrew claims 8-10 as directed to non-elected species. Claims 1-10 are presented for examination and based on current Examiner’s amendment claims 1 and 3-7, renumbered as 1-6 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 12/20/2021, with respect to claims 1-10 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current Examiner’s amendment.



Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Zhuo Xu (Reg. No. 62,987).

The application has been amended as follows:


Claims: 
1.	(Currently amended) An electrostatic discharge (ESD) protection circuit comprising:
an internal circuit;
a pad;
a first high voltage transistor having a first end directly coupled to the pad, and a second end directly coupled to the internal circuit and including a control terminal;
an electrostatic protection element having one end directly coupled to the first end of the first high voltage transistor and the other end grounded;
a control circuit coupled between the control terminal of the first high voltage transistor and a ground end, the control circuit configured to control the first high voltage transistor to be turned off when the pad receives an electrostatic voltage,
wherein the first high voltage transistor is turned on when the pad does not receive the electrostatic voltage,
wherein in response to the first high voltage transistor being turned on, the first high voltage transistor provides a conduction path from the pad to the internal circuit, and in response to the pad receiving an electrostatic voltage, the control circuit is configured to turn off the first high voltage transistor to disconnect the conduction path,
wherein the control circuit 
a first resistor having a first end directly connected to the pad and directly connected to a drain electrode of the first high voltage transistor; and
a second high voltage transistor having a drain electrode directly connected to a second end of the first resistor and directly connected to the control terminal of the first high voltage transistor, and having a source electrode and a gate electrode that are directly connected to ground,
wherein the first high voltage transistor is a depletion type N-type metal oxide semiconductor field effect transistor (MOSFET), the drain electrode of the first high voltage transistor is directly connected to the pad, and a source electrode of the first high voltage transistor is directly connected to the internal circuit.

2.	(Canceled).

3.	(Currently amended) The electrostatic discharge protection circuit according to claim [[2]]1, wherein a breakdown voltage of the first high voltage transistor is in a range of about 12V to 100V.

1, wherein the second high voltage transistor is an N-type laterally diffused metal oxide semiconductor (LDMOS) transistor.

5.	(Original) The electrostatic discharge protection circuit according to claim 4, wherein the second high voltage transistor has a breakdown voltage greater than 40V.

6.	(Currently amended) The electrostatic discharge protection circuit according to claim [[2]]1, wherein the resistance of the first resistor is about 100kΩ.

7.	(Original) The electrostatic discharge protection circuit according to claim 1, wherein the electrostatic protection element includes an ESD diode having a positive electrode that is grounded and a negative electrode coupled to the pad.

8-10.	(Canceled)




Reasons for Allowance

4.	Claims 1 and 3-7, renumbered as 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 3-7, renumbered as 1-6; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An electrostatic discharge (ESD) protection circuit comprising: an internal circuit; a pad; a first high voltage transistor having a first end directly coupled to the pad, and a second end directly coupled to the internal circuit and including a control terminal; an electrostatic protection element having one end directly coupled to the first end of the first high voltage transistor and the other end grounded; a control circuit coupled between the control terminal of the first high voltage transistor and a ground end, the control circuit configured to control the first high voltage transistor to be turned off when the pad receives an electrostatic voltage, wherein the first high voltage transistor is turned on when the pad does not receive the electrostatic voltage, wherein in response to the first high voltage transistor being turned on, the first high voltage transistor provides a conduction path from the pad to the internal circuit, and in response to the pad receiving an electrostatic voltage, the control circuit is configured to turn off the first high voltage transistor to disconnect the conduction path, wherein the control circuit includes: a first resistor having a first end directly connected to the pad and directly connected to a drain electrode of the first high voltage transistor; and a second high voltage transistor having a drain electrode directly connected to a second end of the first resistor and directly connected to the control terminal of the first high voltage transistor, and having a source electrode and a gate electrode that are directly connected to ground, wherein the first high voltage transistor is a depletion type N-type metal oxide semiconductor field effect transistor (MOSFET), the drain electrode of the first high voltage transistor is directly connected to the pad, and a source electrode of the first high voltage transistor is directly connected to the internal circuit”. As recited in claims 1 and 3-7, renumbered as 1-6.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839